Citation Nr: 0613627	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  03-01 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to an effective date prior to February 5, 
1999 for service connection for headaches due to traumatic 
brain injury with an initial 50 percent rating.

3.  Entitlement to an effective date prior to February 5, 
1999 for service connection for degenerative disc disease of 
the cervical spine with an initial 40 percent rating.

4.  Entitlement to an effective date prior to February 5, 
1999 for service connection for tinnitus with an initial 10 
percent rating.

5.  Entitlement to an effective date prior to February 5, 
1999 for service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active service from November 1966 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In October 2002, the veteran appealed denial 
of service connection for peripheral neuropathy and the 
effective dates assigned for the other issues listed above.  
In November 2002, the RO issued a statement of the case (SOC) 
addressing claims for entitlement to increased rating for 
headaches, tinnitus and hearing loss and for service 
connection for peripheral neuropathy.  In a statement 
accompanying a January 2003 VA Form 9, the veteran clarified 
that three of the issues in the SOC had been framed 
incorrectly as he was claiming earlier effective dates for 
issues 2, 3 and 4 and not increased ratings, along with 
service connection for peripheral neuropathy.  The Board 
observes that, in an earlier May 1999 rating decision, the RO 
had denied service connection for peripheral neuropathy.  
That decision became final when the veteran failed to perfect 
a timely appeal after the issuance of a February 2002 SOC.  
In an April 2004 decision, the Board determined that new and 
material evidence had been received to reopen the veteran's 
claim for service connection for peripheral neuropathy and 
remanded that issue, along with the others for additional 
notice and development.

The veteran and his spouse testified at a hearing on appeal 
at the RO in October 2003 before the undersigned Veterans Law 
Judge; a copy of the transcript is associated with the claims 
file.  At that hearing, the veteran clarified that the only 
issues on appeal are those listed above, appeal on all issues 
previously pursued has been withdrawn.  In an October 2005 
rating decision, the RO denied service connection for carpal 
tunnel syndrome of the upper extremities (claimed as 
peripheral neuropathy) and granted service connection for 
Diabetes Mellitus and diabetic neuropathy of both lower 
extremities, assigning separate initial disability ratings of 
20 and 10 percent, respectively.  Thus, the issues remaining 
on appeal are as described above.  The case is now before the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran has peripheral neuropathy of the upper extremities.

2.  On February 5, 1999, the RO received the veteran's 
informal claim for an increased rating for his service-
connected left eye disability, and an amendment received on 
February 17, 1999, was liberally construed as a claim for 
service connection for headaches, arthritis of the cervical 
spine, tinnitus, and hearing loss.

3.  It was not until a February 26, 2001 VA examination, that 
an examiner opined that the veteran's arthritis and 
radiculopathy of the cervical spine was related to an in-
service neck injury from a mine blast and that his headaches 
were secondary to his cervical spine disorder.


4.  Based on the veteran's history of acoustic trauma in 
Vietnam at May 10, 2001 examinations the veteran was found to 
have tinnitus and hearing loss.


CONCLUSIONS OF LAW

1.  Claimed peripheral neuropathy of the upper extremities 
was neither incurred, or aggravated, in service nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.3.07, 3.309, 
3.313 (2005).

2.  The criteria for an effective date prior to February 5, 
1999 for service connection for headaches due to traumatic 
brain injury with an initial 50 percent rating have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2005).

3.  The criteria for an effective date prior to February 5, 
1999 for service connection for degenerative disc disease of 
the cervical spine with an initial 40 percent rating have not 
been met.  (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 
(2005).

4.  The criteria for an effective date prior to February 5, 
1999 for service connection for tinnitus with an initial 10 
percent rating have not been met.  (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2005).

5.  The criteria for an effective date prior to February 5, 
1999 for service connection for bilateral hearing loss have 
not been met.  (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that VA is not required to provide 
notice or assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See VAOPGCPREC 5-2004.  In the case of the 
veteran's service-connection claim, since he has not been 
diagnosed with peripheral neuropathy of the upper 
extremities, without a current disability there is no valid 
claim.  Similarly, the veteran's earlier effective date 
claims are governed by VAOPGCPREC 5-2004, as there is no 
possibility that any evidence could be obtained that would be 
relevant to the legal question involved.  In other words, 
there is no evidence that could be obtained that would have 
any effect on the outcome of this claim.  There is, by law, 
no additional relevant evidence to be obtained with a claim 
for an earlier effective date involving a grant of service 
connection as the effective date can be no earlier than the 
date of receipt of the original claim.  As discussed more 
fully below, the effective date of an evaluation and an award 
of compensation based on an original, or reopened, claim 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 
3.400 (2005).  Therefore, even if evidence did exist pre-
dating the claim that showed service connection was warranted 
for the claimed condition, it is legally impossible to get an 
effective date any earlier than the date the claim was 
ultimately received, when the claim is filed more than one 
year after service discharge. 

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present case, August 2003 and April 2004 letters 
satisfied notice requirements for elements (1), (2) and (3) 
above, but it is unclear from the record whether the 
appellant was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  These letters informed 
the veteran what additional information or evidence was 
needed to support his claims, and that it was his 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  The letters also asked him to notify 
the AOJ if there was any other evidence or information that 
he thought would support his claims.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or an effective date, 
if service connection was granted on appeal.  However, in 
light of the fact that the veteran's service-connection claim 
was denied, there can be no possibility of any prejudice to 
the claimant under the holding in Dingess/Hartman.  In 
addition, the veteran was advised of the evidence needed to 
establish an earlier effective dated in the April 2004 VA 
notice letter.  The veteran and his representative have not 
alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.
 
Service, non-VA and VA medical records, private physicians' 
statements, VA examination reports, hearing transcripts, and 
lay statements have been associated with the record.  The 
April 2004 Board remand informed the veteran that failure to 
cooperate by reporting for examination might result in the 
denial of his claim.  In a November 2004 letter, VA informed 
the veteran that he would be scheduled for another 
examination and that, if he failed to report without good 
cause, the appeal would be based on the evidence of record.  
Although the veteran reported for a December 2004 VA 
neurological examination, he did not report for the scheduled 
electromyography (EMG)/nerve conduction studies.  Under these 
circumstances, the Board finds that the provisions of 
38 U.S.C.A. § 5103 do not mandate another examination for the 
service-connection claim discussed in this decision, 
particularly in light of the fact that the veteran failed to 
report for further testing in order to assess the nature of 
the claimed disorder.  Evidence and information received at 
this testing was expected to provide assistance to the 
veteran's case.  In order for VA to process claims, 
individuals applying for benefits have a responsibility to 
cooperate with the agency in the gathering of the evidence 
necessary to establish allowance of benefits.  The duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991); see also Olson v. Principi, 3 Vet. App. 480, 
483 (1992).  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the veteran's claims and that VA has satisfied, 
to the extent possible, the duty to assist.  It should be 
noted that the veteran and his spouse have appeared at an RO 
hearing and a Travel Board hearing.  The Board acknowledges 
that the veteran has indicated that he wants another Board 
hearing, but he has already been afforded one Board hearing 
and he has not shown good cause why another is needed.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the veteran's claims.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
organic diseases of the nervous system, will be presumed to 
be related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2005) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2005) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lympocytic leukemia (CLL), multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2005); see also 69 Fed. Reg. 31,882 (June 
8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 16, 2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  Specifically, the Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for chronic persistent peripheral 
neuropathy.  See id at 27,632.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992).

The veteran contends that he has peripheral neuropathy of the 
upper extremities due to service, and therefore it should be 
service-connected.

The Board has carefully reviewed the medical evidence in the 
claims file, and it shows no evidence that the veteran had 
peripheral neuropathy of the upper extremities in service or 
now.  A December 2004 VA examiner noted that the some of the 
notes in the claims file indicated that the veteran had 
peripheral neuropathy, but the etiology was not stated.  The 
veteran complained of pain in his upper and lower 
extremities, which appeared to be more musculoskeletal than 
peripheral neuropathy.  Pain alone, without a diagnosed or 
identifiable underlying condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The examiner indicated that the veteran did have some mild 
sensory changes in his feet, which might be consistent with 
peripheral neuropathy, but it would be mere speculation to 
state when the symptoms started and whether it was related to 
injuries in military service versus other metabolic 
abnormalities, such as his diabetes.  He recommended 
obtaining a nerve conduction study to document the full 
extent of any neuropathy.  But the veteran failed to show up 
for his EMG/nerve conduction study.  When an examination is 
scheduled in conjunction with a reopened claim for a benefit, 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655(b).  Even so, the 
Board notes that September 2003 electromyography (EMG)/nerve 
conduction studies of the upper extremities revealed no 
evidence of peripheral neuropathy of the upper extremities.  
Instead they show evidence of mild sensory right carpal 
tunnel syndrome, which has not been linked to service.  
Therefore the veteran is not entitled to the presumptions for 
chronic diseases in 38 C.F.R. § 3.309(a) (2005).  See 
38 C.F.R. § 3.307(a)(1) (2005). 

In terms of the veteran's, his wife's, and his representative 
testimony and statements, they, as laypersons, with no 
apparent medical expertise or training, is not competent to 
comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the service-connection claim for peripheral neuropathy of the 
upper extremities is denied as the evidence fails to 
establish that the veteran currently has a diagnosis of 
peripheral neuropathy of the upper extremities.  

Effective Dates

The award of benefits based on a finding of error in a prior 
decision under 38 C.F.R. § 3.105 is the date from which 
benefits would have been payable if the corrected decision 
had been made on the date of the reversed decision.  38 
C.F.R. § 3.400(k).  The veteran has not claimed that there 
was clear and unmistakable error in any previous decisions.

Therefore, except as otherwise provided, the effective date 
of an evaluation and award of compensation based on an 
original claim or a claim reopened after final disallowance 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400 (2005).  Unless specifically 
provided, such determination is made on the basis of the 
facts found.  38 C.F.R. § 3.400(a).  Benefits are generally 
awarded based on the "date of receipt" of the claim.  38 
C.F.R. §§ 3.1(r), 3.400 (2005).  The effective date of a 
grant of disability compensation based on a grant of service 
connection is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2005).

In both testimony and lay statements, the appellant, his 
spouse and representative contend on appeal that the RO 
failed to adjudicate inferred claims for headaches, arthritis 
of the cervical spine, tinnitus, and hearing loss, which were 
incurred in or due to service or his service-connected left 
eye injury.  The veteran argues that these claims were 
reasonably raised by the medical evidence of record.  Even 
assuming that the medical evidence established claims for 
such conditions, the evidence of record fails to show that 
the appellant filed a service-connection claim for any of the 
above disorders prior to February 1999.  A specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151(a) (2005).  A claim "means a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. §  3.1(p) (2005) (emphasis added).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2005).  "Section 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid."  Jones 
v. West, 136 F.3d 1296, 1299 (Fed.Cir.1998) (cited in Brannon 
v. West, 12 Vet. App. 32, 35 (1998).  Therefore, before an RO 
or the Board can adjudicate an original claim for benefits, 
the claimant must submit a written document identifying the 
benefit and expressing some intent to seek it.  Cf. Hamilton 
v. Brown, 4 Vet. App. 528, 544 (1993) (en banc), aff'd, 39 
F.3d 1574 (Fed.Cir.1994) (holding that VA's failure to 
forward an application form to a claimant, who had submitted 
an informal claim under section 3.155(a), waives the 
requirement to file a formal application).

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  38 C.F.R. § 
3.157(b) and (b)(1) (2005).  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized, but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b) (2005).  Similarly, the date of receipt of 
evidence from a private physician or layman will be accepted 
when the evidence furnished by or in behalf of the claimant 
is within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
Moreover, when authenticated evidence from state and other 
institutions is submitted by or on behalf of the veteran and 
entitlement is shown, date of receipt by the VA of 
examination reports, clinical records, and transcripts of 
records will be accepted as the date of receipt of a claim if 
received from State, county, municipal, recognized private 
institutions, or other Government hospitals.  Benefits will 
be granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
38 C.F.R. § 3.157.

The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The doctrine of "constructive possession" 
of VA records laid out by the Court in Bell is not applicable 
prior to Bell, which was decided in 1992.  See Lynch v. 
Gober, 10 Vet. App. 127 (1997).

The record contains no evidence that the appellant had ever 
expressed an intent to seek service connection on a direct, 
presumptive, or secondary basis for the disorders at issue in 
2 through 5 above, prior to February 1999, and even that 
informal claim was liberally construed by the RO.  As the 
Court noted in a similar case, Brannon v. West, 12 Vet. App. 
32 (1998), the mere presence of medical evidence did not 
establish an intent on the part of the veteran to seek 
secondary service connection for the psychiatric condition.  
See, e.g., KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford 
v. Brown, 5 Vet. App. 33, 35 (1993); cf. 38 C.F.R. § 3.157(b) 
(1997) (permitting certain medical reports to be accepted as 
an "informal claim for increased benefits or an informal 
claim to reopen").  While VA must interpret the appellant's 
submissions broadly, neither the RO or the Board is required 
to conjure up issues that were not raised by the appellant.  
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding 
that the Board is not required to do a "prognostication" 
but to review issues reasonably raised by the substantive 
appeal).  The appellant must have asserted the claim 
expressly or impliedly.  See e.g., Isenbart v. Brown, 7 Vet. 
App. 537, 540-41 (1995).  

Service medical records show that, in the medical history 
portion of the veteran's August 1966 enlistment examination 
report, he complained of ear, nose and throat trouble and 
trouble sleeping.  The examiner noted that clinical findings 
were normal for the ears, eardrums, spine, upper and lower 
extremities, and the neurological system and also noted that 
the appellant had occasional shore throat and some insomnia.  
Treatment and hospital reports from the Camp Pendleton, and 
the San Diego, California and Corpus Christi, Texas, Naval 
Hospitals show that the veteran was first admitted to the 
sick list at Da Nang Hospital on September 13, 1967, with a 
diagnosis of multiple shrapnel wounds to the face, hands and 
eyes.  He had been involved in a night ambush while on patrol 
in Vietnam and sustained burns of the hands and face when a 
booby trap exploded spraying him with sand and glass.  
Initially, the veteran was treated with penicillin and 
streptomycin and an ointment to the eyes.  He was transferred 
to Yokosuka Japan for further treatment and later evacuated 
and admitted to the Corpus Christi Naval Hospital on 
September 29, 1967 for further evaluation and treatment.  
Admission diagnosis was foreign bodes, multiple, both eyes.  
On admission to this hospital, the veteran complained of 
pain, blurred vision and photophobia in both eyes.  On 
examination, he had marked photophobia and tearing especially 
in his left eye.  The veteran's skin showed multiple dot 
punctuate spots on the face, neck and left hand.  On October 
16, 1967, a lamellar keratoplasty and total peritomy was 
performed in the left eye.  In doing this procedure all of 
the foreign bodies embedded in the cornea were removed, with 
the portion of cornea excised.  Some of the subconjunctival 
foreign bodies were removed, but the majority remained in 
place.  His photophobia gradually decreased and he was more 
comfortable, although his eyes were still irritable and he 
had to wear sunglasses almost constantly.  A subsequent 
dermatology consult indicated that dermabrasion was not 
considered to be of any help in removing the subcutaneous 
foreign bodies and no specific treatment was advised.  On 
examination prior to discharge, the veteran still had 
multiple healed pigmented scars on the face, neck and left 
hand from subcutaneous foreign bodies and there was mild 
tenderness to pressure of the dorsal aspect of the hand due 
to the foreign bodies.  The final diagnoses included multiple 
subcutaneous foreign bodies, retained, face, neck, and left 
hand.  It was recommended that he be sent to three months 
limited duty, not involving being exposed to bright sunlight 
and that he be allowed to wear sunglasses at all times.  At a 
March 1968 eye examination, neurological evaluation was 
normal except for decreased vibratory sensation on the right 
side.  Reflexes were equal.  The impression was tension 
headaches and it was recommended that it be determined if 
headaches were related to the eye condition.  Two days later, 
on examination, it was noted that he was holding his head in 
his hands, that hearing loss was negative, that there had 
been some relief of symptoms, and that neurological was 
normal except for decreased vibratory sensation on the right 
side.  The impression was tension headaches.

In May 1968, the veteran was reevaluated and, on examination, 
the left eye revealed an old, healed lamellar keratoplasty 
with the deep stromal vessels and at best vision in the left 
eye was correctable to 20/400.  He was referred to the San 
Diego Naval Hospital for further evaluation, where it was 
recommended that he be transferred for possible surgery at a 
later date in the fall.  He was placed on limited duty with a 
permanent E-3 profile.  In December 1968, on admission at San 
Diego, it was noted that the central portion of the veteran's 
keratoplasty remained opaque and scarred and there was deep 
vascularization in the stroma; otherwise the past history and 
review of systems was otherwise noncontributory.  On physical 
examination, the pertinent, positive findings were limited to 
the examination of the veteran's eyes.  Visual acuity of the 
right eye was 20/20 and, except for multiple superficial and 
deep corneal foreign bodies, this was a normal eye.  On 
December 18, 1968, the veteran underwent a penetrating 
corneal transplant in the left eye.  Despite systemic and 
topical steroids, the corneal transplant underwent rejection.  
The graft remained intact, but there was considerable amount 
of deep and superficial vessels invading the graft which 
became opaque.  In February 1969, he underwent a second 
penetrating corneal transplant and a large complete 
iridectomy in the temporal quadrant.  Postoperatively, this 
second transplant again became vascularized and opaque and 
underwent graft rejection.  Visual acuity in the left eye was 
light perception and projection.  In May 1969, it was 
recommended that he appear before a Physical Evaluation Board 
(PEB) for disposition.  In August 1969, prior to the 
veteran's discharge from service in November 1969, he filed 
his original service-connection claim for an injury to the 
left eye.  At an October 1969 VA general medical and eye 
examination, the veteran did not complain of headaches, neck 
pain, tinnitus or hearing loss.  Moreover, the head, face, 
neck, ears, musculoskeletal and nervous system reflect normal 
clinical findings.  In the diagnosis section, the examiner 
specifically noted that except for the findings on the 
special eye examination and a well-healed asymptomatic 
appendectomy scar, the rest of the general medical 
examination was normal.  As a result, in a January 1970 
rating decision, the RO awarded service connection for 
residuals to the left eye and scarring due to retained 
foreign bodies at the base of the neck and in the left hand, 
residuals of shrapnel.  During September and October 1970, 
the veteran was hospitalized by VA for surgery in his left 
eye and it was noted that, except for this left eye, the 
remainder of the veteran's physical examination was grossly 
unremarkable.  VA treatment records from January through July 
1971 reflect that the veteran was hospitalized again in 
February 1971 for his left eye and it was noted that his past 
medical history was unremarkable with the exception of his 
eyes.  He was also hospitalized in July 1971 and during 
November and December 1972 for his left eye, no mention of 
the four disorders at issue was noted in the two VA hospital 
reports.  It was not until a March 1973 VA hospitalization 
for his left eye that the record shows that the veteran 
reported having occasional headaches and dizziness since his 
injury in 1967; even so, the physical examination was within 
normal limits with the exception of the eye examination.  A 
September 1973 VA eye examination report contained no mention 
of the four disorders at issue.

On February 5, 1999, the RO received a claim for an increased 
rating from the veteran for his left eye disability, along 
with copies of VA and private treatment records dating from 
November 1991 through November 1998.  In September 1994, he 
was seen for bleeding in the right eye but no pain was found 
on examination of the eye.  The veteran reported headaches 
when reading; the diagnostic impression was right scleral 
tear.  It was also noted that the veteran rarely wore his 
right scleral shell due to irritation and headaches.  In 
November 1998, the veteran complained of a pain in head for 
two weeks but headaches were not diagnosed.  On February 17, 
1999, the veteran amended his claim, claiming that he had 
total blindness in the left eye, accompanied by daily pain 
since his injury occurred, which pain was now intolerable.  
He added that he also wanted to submit initial claims for: 
"constant aching in neck that travels to shoulder and thru 
fingers", "usual pop[p]ing of the ears followed by a 
"peeee" sound - tinitis", and "nervousness and 
irritability - mood swings - especially worse when headaches 
occur, which is pretty usual.  This wording was construed 
liberally as an original claim for service connection for 
headaches, arthritis of the neck, tinnitus, and hearing loss.  
Subsequently, the veteran submitted an August 1997 federal 
employment examination report, which reflected borderline 
hypertension and no hearing loss.

Prior to filing his claim, on January 21, 1999, the veteran 
complained of headaches for eight months at an eye evaluation 
and was given a new prescription for bifocals.  At a follow-
up eye evaluation on February 2, 1999, because of a history 
of headaches and his contention that he had had migraines for 
over 30 years, a VA computed tomography (CT) scan of the head 
was performed two days later, the results of which were 
unremarkable and showed no suspicious mass or hemorrhage.  At 
a VA February 23, 1999 follow-up visit, the veteran believed 
that his headaches were secondary to his left eye problems 
and the examiner noted that the veteran had recently been 
diagnosed with Diabetes Mellitus II.  The impression was 
history of trauma to the left eye, now blind painful eye.  At 
a VA March 3, 1999 follow-up an impression of history of 
migraine cephalgia was given.  A March VA eye examiner 
recommended that the veteran undergo a neurological 
evaluation for headaches after he reported that his headaches 
had gotten worse 10 years ago.

In May 2000, the veteran filed a notice of disagreement (NOD) 
with the May 1999 rating decision, which initially denied 
service connection for all five issues.  His NOD was 
voluminous, containing copies of VA treatment records, lay 
statements from friends, family members, and co-workers, a 
copy of a January 2000 statement from a private physician in 
Mexico, who has treated the veteran initially for his eyes on 
about 15 occasions from January 1974 to 1999, a copy of a 
February 1999 statement from another private physician in 
Mexico, a December 1999 statement from a private physician in 
Mission, Texas, and annotated medical treatise information on 
headaches, photophobia, and eye disorders.  In November and 
December 1996 VA treatment records, the veteran complained of 
headaches, due to pain in both eyes.  A January magnetic 
resonance imaging (MRI) study of the brain was normal.  In 
the January 2000 statement, the Mexican physician stated that 
the veteran frequently complained of headaches, stiffness in 
his neck and shoulders, a ringing sound in the ears, and ache 
and weaknesses in his legs and lower back pain.  He added 
that damage to corneas can cause inflammation of the 
trigeminal nerve and/or optic nerve and produce excruciating 
pain, which can result in headaches.  In the February 1999 
statement, the other Mexican physician, who had treated the 
veteran from June 1974 to October 1997, indicated that he had 
treated the veteran for hypertension, headaches, neck 
tension/stiffness, pain in the left side of the head down to 
the base of his neck, and tinnitus.  In a December 1999 
statement, the private physician from Mission, Texas stated 
that the veteran had been seen for head and neck muscle pain 
and spasm and sharp temporal headaches associated with old 
eye injury and recent left eye surgery.  The veteran 
indicated that he had been treated by Drs. Thurmond and 
Villarreal who were now deceased; no records were provided 
for either.

In October 2002, the veteran filed an NOD with the effective 
date of service connection and initial ratings assigned in a 
December 2001 rating decision for the four issues on appeal.  
His NOD was a multiple-page document, containing copies of VA 
treatment records, a duplicate copy of the January 2000 
statement from a private physician in Mexico, and annotated 
medical treatise information on head trauma, peripheral ear 
injury, migraine and tension headaches, peripheral 
neuropathy, and medical definitions.  

In October 2003, the veteran and his spouse testified at a 
Travel Board hearing.  Their testimony reiterates statements 
made in the May 2000 and October 2002 NOD and another 
voluminous submission from the veteran received in May 2004.  
Neither the testimony, physician's and lay statements, 
medical treatise or Internet information, nor the non-VA and 
VA treatment records supplied in the veteran's May 2004 NOD 
provide any information, which would support an earlier 
effective date for service connection, as they relate to more 
recent treatment or the date of entitlement, not the date of 
claim (February 5, 1999).  In the May 2004 submission, the 
veteran indicated that, between 1984 and 1992, he had 
consulted a private doctor, Dr. F., for his neck pain and 
headaches, but he is retired now and the veteran was unable 
to get records or a statement from him.

Given the foregoing and the fact that the veteran did not 
file a claim for service connection for the four issues on 
appeal within one year after separation from service, the 
effective date is the date of receipt of the original claim, 
or the date that entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  Thus, the earliest 
date for which entitlement to service connection for 
headaches, a cervical spine disability, tinnitus, and hearing 
loss could normally be granted is the date of receipt of the 
veteran's claim, which is February 5, 1999.  See 38 C.F.R. 
§ 3.400(b)(2).  

The Board is cognizant of the veteran's argument that an 
earlier effective is warranted because he believes that his 
headache, cervical spine, tinnitus, and hearing loss symptoms 
date back to service.  But the Board is constrained from 
assigning an earlier effective date absent regulatory 
provisions authorizing such.  No such provisions exist which, 
upon application to the facts in this case, would result in 
assignment of an effective date prior to February 5, 1999.  
As a result, the Board finds that the grant of service 
connection for the above disabilities from February 5, 1999 
is proper, as the criteria for assignment of an earlier 
effective date have not been met.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.


ORDER

Service connection for peripheral neuropathy of the upper 
extremities is denied.

An effective date prior to February 5, 1999 for service 
connection for headaches due to traumatic brain injury with 
an initial 50 percent rating is denied.

An effective date prior to February 5, 1999 for service 
connection for degenerative disc disease of the cervical 
spine with an initial 40 percent rating is denied.

An effective date prior to February 5, 1999 for service 
connection for tinnitus with an initial 10 percent rating is 
denied.

An effective date prior to February 5, 1999 for service 
connection for bilateral hearing loss is denied.


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


